U.S. Department of Justice

United States Attorney
District of New Jersey

 

 

970 Broad Street, 7" floor 973-645-2700
Newark, New Jersey 07102

September 3, 2019

Filed on ECF

Honorable Michael A. Shipp

United States District Judge

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

Re: United States v. Joseph K. Batts, Cr. 18-215 (MAS)
Dear Judge Shipp:

The Government respectfully submits this letter to set forth its position that the defendant
should not be restrained with leg shackles at trial. The standard for ordering that a defendant be
shackled during trial is set forth below. Because the defendant’s criminal history is devoid of
violent conduct, the present case does not involve allegations of violence, and there is no record
of the defendant being disruptive in custody, the Government submits that the standard is not met
here and he should not be shackled during trial proceedings.

Neither district courts nor the United States Marshal Service (“USMS”) may adopt a
routine policy of shackling defendants or witnesses during trial. Deck vy. Missouri, 544 U.S. 622,
626 (2005); United States v. Brantley, 342 F. App’x 762, 768-69 (3d Cir. 2009) (not selected for
publication); United States v. Salehi, 187 F. App’x 157, 174 (3d Cir. 2006) (not selected for
publication). Rather, defendants can be restrained only in cases where the court finds that the
“perils of shackling are unavoidable.” Deck, 544 U.S. at 632; see also Sides v. Cherry, 609 F.3d
576, 581 (3d Cir. 2010) (shackling should be permitted only “where justified by an essential state
interest specific to each trial”).

Accordingly, a court must make particularized findings on the record justifying the need
to shackle or otherwise physically restrain a defendant. See Deck, 544 U.S. at 633; accord Salehi,
187 F. App’x. at 173-75; see also Brantley, 342 F. App’x at 768 (“[T]he trial judge must make a
case specific and individualized assessment of the defendant on trial, taking into account special
security needs or the escape risk of the defendant.”).' A court may not simply defer to the USMS.
Id. at 768-69. Rather, a court must make its own findings for the necessity of shackles, including
specifics regarding the compelling need for the additional security, the fact that a less restrictive
alternative to the security measures does not exist, and that restraining the defendant will not impair
his ability to confer with counsel. See Szuchon v. Lehman, 273 F.3d 299, 314 (3d Cir. 2001). The
factual record which must be created “could come from any proper source, such as the government,
the Marshal’s Service, the defendant’s criminal record, or the Court’s observations.” Salehi, 187
F. App’x at 174; see, e.g., United States v. Fields, 483 F.3d 313, 357 (Sth Cir. 2007) (citing with
approval testimony supplied by USMS regarding need for pro se defendant’s restraints).

Factors that can be considered in determining whether shackles or other restraints are
necessary include:

e history of violent, inappropriate conduct during the proceedings or in the past, Szwchon,
273 F.3d at 313-14; see United States v. Mejia, 559 F.3d 1113, 1118 (9th Cir. 2009); United
States v. Brooks, 125 F.3d 484, 502 (7th Cir. 1997);

e history of disruptive conduct in pre-trial detention or prison, United States v. Tagliamonte,
340 F. App’x 73, 80-81 (3d Cir. 2009) (not selected for publication); United States v. Van
Sach, 458 F.3d 694, 699-700 (7th Cir. 2006); and

e facts that make it likely a defendant will attempt to escape or injure a witness or participant
in the proceedings, United States v. Mahasin, 442 F.3d 687, 691 (8th Cir. 2006); United
States v. Brazel, 102 F.3d 1120, 1156-57 (11th Cir. 1997).

The defendant is charged with conspiracy to defraud the United States and aiding and
assisting in the preparation of false tax returns—nonviolent offenses. His criminal history includes
a conviction in 2000 for possession of marijuana with the intent to distribute and a 2008 conviction
for aiding and assisting in the preparation of false tax returns, both nonviolent crimes. While the
defendant did have his bail revoked, it was because he persisted in preparing tax returns in violation
of his conditions of release, and not the threat of physical danger to society. The USMS has
advised the Government that it has no record of the defendant being disruptive in detention.
Based on these facts, the Government does not seek ari order permitting that the defendant be
shackled during the trial proceedings.

Respectfully submitted.
i
So Ordered this. , day

 

CRAIG CARPENITO

 

of seyptyn ber , 2019 United States Attorney
By:
Mette ____ ; _ | 4s/Cari Fais
Hon. Michaed Shipp, USDJ CariFais
Jihee G. Suh

 

Assistant United States Attorneys

' The Brantley panel indicated that similar justification was needed for other security measures
obvious to the jury, e.g., the placement of Marshals near the defendant while testifying. 342 F.
App’x at 768 n.7.

bl
